DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1
Claims 2-13 are indefinite due to their dependence on indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 6, 283, 812) in view of Jin’992 (US 2013/0152992).
Regarding claim 1, Jin discloses a method for making an infrared radiation absorber, the method comprising: providing a carbon nanotube array (Fig.1, numeral 12) on a substrate (column 5, lines 30-35)) ; truncating the carbon nanotube array by dry etching a top surface of the carbon nanotube array (column 5, lines 22-30; column 5, lines  54-65)  the top surface being away from the substrate (Figs.1, 2).
Jin does not disclose the carbon nanotube array is a super-aligned carbon nanotube array, wherein the method of forming the super-aligned array of carbon nanotubes comprising: forming a catalyst laver on the substrate; annealing the 
Jin’992 however discloses the carbon nanotube array is a super-aligned carbon nanotube array ([0052]), wherein the method of forming the super-aligned array of carbon nanotubes comprising: forming a catalyst laver on the substrate ([0055]); annealing the substrate with the catalyst laver at a temperature in a range from 700 Celsius degrees to 900 Celsius degrees in air for about 30 minutes to 90 minutes ([0055]); heating the substrate with the catalyst laver at a temperature in a range from about 500 Celsius degrees to about 740 Celsius degrees in a furnace with a protective gas therein ([0056]); supplying a carbon source gas into the furnace for about 5 minutes to 30 minutes to grow the super-aligned array of carbon nanotubes from the substrate ([0057]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Jin with Jin’992 to perform the above steps for the purpose of effectively growing a carbon nanotube array (Jin’992, [0052]).
Regarding claim 2, Jin discloses wherein the carbon nanotube array comprises a plurality of carbon nanotubes substantially parallel with each other (Fig.1, numeral 12).
Regarding claim 3, Jin discloses wherein the plurality of carbon nanotubes are multi-walled carbon nanotubes (column 5, lines 10-15).
Regarding claim 4, Jin discloses wherein the plurality of carbon nanotubes in the carbon nanotube array are truncated to a height in a range of 100 micrometers to 300 micrometers (column 5, lines 15-21).
Regarding claim 5, Jin discloses wherein extending directions of the plurality of carbon nanotubes are substantially parallel to a normal direction of the substrate (Fig.1).
Regarding claims 6 and 7, Jin does not explicitly disclose wherein an etching direction of the dry etching is parallel to the normal direction of the substrate, wherein the etching direction is from the top surface of the carbon nanotube array toward the substrate.
Jin however discloses that the substrate is rotated during truncation (column 5, lines 22-30).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to adjust the etching direction to be in the claimed range for the purpose of improving truncation uniformity (Jin, column 5, liens 22-30).
Regarding claims 11 and 12, Jin does not explicitly disclose wherein the carbon nanotube array is truncated by dry etching for 30 seconds to 60 seconds.
Jin however discloses that the dry etching is performed by nanotube burning by a hot blade (Fig.2; column 6, lines 1-10).  Jin further discloses that the critical temperature for nanotube burn depends on the time of contact between the hot blade and the carbon nanotubes (column 6, lines 1-10).  Therefore, the prior art well recognizes that time of the dry etching are critical in achieving critical temperature for nanotube burns.   Thus, time of dry etching is art-recognized result-affecting variables/parameters.
.
Claims 8, 9, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Jin’992 as applied to claim 1 above, and further in view of Kimura (US 2015/0072071).
Regarding claim 8, Jin does not explicitly disclose wherein a method of the dry etching comprising inductively coupled plasma etching by a plasma generator.
Jin however discloses plasma etching.   And Kimura discloses using inductively coupled plasma etching by a plasma generator ([0116]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Jin with Kimura to use inductively coupled plasma etching by a plasma generator because this is a typical method for dry etching ([0116]).
Regarding claim 9, Jin does not disclose wherein a method of the truncating the carbon nanotube array by dry etching further comprises introducing oxygen into the plasma generator to form a plasma.
Jin however discloses plasma etching with introducing oxygen (column 5, liens 22-30).   And Kimura discloses introducing oxygen into the plasma generator to form a plasma ([0116]).

Regarding claim 10, Kimura discloses wherein a power of the plasma generator is in a range of 50 watts to 150 watts ([0116]).
Regarding claim 13, Jin does not explicitly disclose wherein a method of the dry etching comprising reactive ion etching
 Kimura discloses wherein a method of the dry etching comprising reactive ion etching ([0016]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Jin with Kimura to perform reactive ion etching because this is a typical method for dry etching ([0116]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JULIA SLUTSKER/Primary Examiner, Art Unit 2891